Case 19-15318-mdc   Doc   Filed 07/10/20 Entered 07/10/20 11:33:59   Desc Main
                          Document      Page 1 of 5
Case 19-15318-mdc   Doc   Filed 07/10/20 Entered 07/10/20 11:33:59   Desc Main
                          Document      Page 2 of 5
Case 19-15318-mdc   Doc   Filed 07/10/20 Entered 07/10/20 11:33:59   Desc Main
                          Document      Page 3 of 5
Case 19-15318-mdc   Doc   Filed 07/10/20 Entered 07/10/20 11:33:59   Desc Main
                          Document      Page 4 of 5
Case 19-15318-mdc          Doc     Filed 07/10/20 Entered 07/10/20 11:33:59              Desc Main
                                   Document      Page 5 of 5



                       UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                  (Philadelphia)

IN RE:
                                                    CHAPTER 13

Latrell Taylor                                      CASE NO.: 19-15318-mdc
       Debtor



                                   CERTIFICATE OF SERVICE
        I hereby certify that service was made upon all interested parties, of a Notice of Payment
Change, in the manner indicated below:
Latrell Taylor                                      WILLIAM C. MILLER, Esq.
2190 Franklin Avenue                                P.O. Box 1229
Morton, PA 19070                                    Philadelphia, PA 19105
Debtor                                              Chapter 13 Trustee
                                                    Via ECF
Malika Taylor
2190 Franklin Avenue
Morton, PA 19070
Non- filing Co-Mortgagor
Via Regular Mail
STEPHEN MATTHEW DUNNE                               U.S. Trustee
Dunne Law Offices, P.C.                             Office of the U.S. Trustee
1515 Market Street                                  200 Chestnut Street
Suite 1200                                          Suite 502
Philadelphia, PA 19102                              Philadelphia, PA 19106
Counsel for Debtor                                  United States Trustee
Via ECF                                             Via ECF

                                                       By: /s/ Angela C. Pattison, Esq.
         Date: July 10, 2020                           Angela C. Pattison, Esq.,
                                                       Attorney ID 307611
                                                       Hill Wallack, LLP
                                                       777 Township Line Road, Suite 250
                                                       Yardley, PA 19067
                                                       Telephone 215-579-7700
                                                       Facsimile 215-579-9248
                                                       Email: apattison@hillwallack.com




{08041134; 1}
